 Case 2:21-cv-03554-RGK-MAR Document 29 Filed 09/16/21 Page 1 of 1 Page ID #:289
                                                                                                       JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
   Case No.       2:21-cv-03554-RGK-MAR                                           Date    September 16, 2021
   Title          Search and Seizure of Box No. 8309 at U.S. Private Vaults v. United States of America




   Present: The Honorable        R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                Twyla Freeman                               Not Reported                              N/A
                Deputy Clerk                          Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                        Attorneys Present for Defendant:
                         Not Present                                              Not Present
   Proceedings:               (IN CHAMBERS) Order Re: Motion to Dismiss the First Amended
                              Complaint for Lack of Subject Matter Jurisdiction and Failure to State a
                              Claim Upon Which Relief Can Be Granted Pursuant to Fed. R. Civ. P.
                              12(b)(1) and 12(b)(6) [DE 18]


        The fourteen-day deadline set forth in the Court’s order of August 30 (ECF No. 28) having
passed without further filing from any party, the Court presumes that the conditions set forth in that
order at Page 6 have been satisfied and therefore DISMISSES this case in its entirety.

                  IT IS SO ORDERED.

                                                                                                  :
                                                       Initials of Preparer




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 1
